Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/20/2022 has been entered. 

Response to Amendment

	Applicant’s amendments to the claims have overcome some of the rejections previously set forth in the Non-Final Office Action mailed March 8th, 2021. Applicant’s amendments to claims 1, 3-4, 10, 12, and 14-16, as described on pages 6-10 have been deemed sufficient to overcome the previous 35 USC § 102 and 35 USC § 103 art rejections and through the addition of the “a controller configured to control the vehicle using the first vehicle control command generated by the first electronic controller and the second vehicle control command generated by the second electronic controller... wherein the monitor is included in the first electronic controller, and the controller is included in the second electronic controller” as supported by the specification pages 13-14. However, as the change the scope of the claim, new art rejections for claims 1-16 have been added below. It is noted that claims 3 and 12 are currently listed as amended but do not appear to have any changes. 

Additionally, applicant argues that the cited reference does not disclose only controlling the vehicle with the second controller when the first controller fails. Specifically, applicant claims that the Takahashi reference does not use the second controller only when the first controller is out of order. However, Takahashi discloses using a second controller to act when a first controller is acting abnormally i.e. is out of order (Takahashi col. 11 lines 3-28 wherein if one of the ECUs is acting abnormally, the other will take over, wherein each ECU senses the motor rotation information i.e. first sensing information) and the it is noted that the features upon which applicant relies (i.e., only when the first controller fails) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103

	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1, 5, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US Patent No. US 7,222,008 B2 hereinafter “Takahashi”) in view of Sakamoto et al. (US 2020/0139982 A1 hereinafter “Sakamoto”).

	Regarding claim 1 Takahashi discloses:

	A vehicle control apparatus having a redundant architecture, (Takahashi fig. 1 elements 21 and 22) the vehicle control apparatus comprising: a receiver configured to receive first sensing information from a vehicle sensor; (Takahashi col. 5 lines 51-67 wherein the rotation angle sensors are connected to the ECUs) a first electronic controller configured to generate a first vehicle control command based on the first sensing information; (Takahashi fig. 1 element 21 fig. 5 col. 6 lines 13-34 wherein the angle sensor is set to inform a first ECU for controlling) a monitor configured to monitor whether the first electronic controller is out of order; (Takahashi col. 11 lines 3-28 wherein both the first and second ECU have a watchdog function to monitor for abnormalities) and a second electronic controller configured to generate a second vehicle control command based on the first sensing information if the first electronic controller is out of order, (Takahashi col. 11 lines 3-28 wherein if one of the ECUs is acting abnormally, the other will take over, wherein each ECU senses the motor rotation information i.e. first sensing information) and a controller configured to control the vehicle using the first vehicle control command generated by the first electronic controller and the second vehicle control command generated by the second electronic controller, (Takahashi col. 1 lines 34-49, col. 9 lines 29-39 col. 16 lines 40-47 wherein a primary controller is used with an identical secondary controller wherein both controllers operate at the same time) wherein the second electronic controller generates the second vehicle control command using a combination of the first sensing information (Takahashi col. 5 lines 51-64 wherein the rotation angle sensors are connected to both ECUs for use by both systems) and second sensing information that is different from the first sensing information…  (Takahashi col. 3 lines 64-67 wherein the ECUs also use information from individual steering sensors sensors)

	Additionally and as an alternative Takahashi does not appear to disclose:

	and a controller configured to control the vehicle using the first vehicle control command generated by the first electronic controller and the second vehicle control command generated by the second electronic controller, 

	However, in the same field of endeavor of vehicle controls Sakamoto discloses:

	“and a controller configured to control the vehicle using the first vehicle control command generated by the first electronic controller and the second vehicle control command generated by the second electronic controller,” (Sakamoto [0032] wherein the first control unit runs the autonomous control of the vehicle and the second control unit runs the transmission of the autonomous vehicle, including running as a backup in case the first controller fails) 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the separate control schemes of Sakamoto with the redundant control of Takahashi because one of ordinary skill would have been motivated to make this modification in 

	Additionally, Takahashi does not appear to disclose:

	wherein the monitor is included in the first electronic controller, and the controller is included in the second electronic controller

	However, in the same field of endeavor of vehicle controls Sakamoto discloses:

	“wherein the monitor is included in the first electronic controller, and the controller is included in the second electronic controller.” (Sakamoto fig. 2 [0048-0049] [0030] wherein the first ECU contains a monitor detecting abnormalities in the controller, and additional i.e. second or more electronic controllers control the operation of the vehicle).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the separate control schemes of Sakamoto with the redundant control of Takahashi because one of ordinary skill would have been motivated to make this modification in order to operate the vehicle in the case where a control unit fails and another unit needs to take over if there is concern for the safe operation of the vehicle (Sakamoto [0032]).

	Regarding claim 5 Takahashi in view of Sakamoto discloses all of the limitations of claim 1 and further discloses:

	The vehicle control apparatus of claim 1, wherein the second vehicle control command generated by the second electronic controller is at least one of the first vehicle control command.  (Takahashi col. 11 lines 3-28 wherein if one of the ECUs is acting abnormally, the other will take over to satisfy the condition wherein the examiner interprets completing the same task as using the same control command).

	Regarding claim 7 Takahashi in view of Sakamoto discloses all of the limitations of claim 1 and further discloses:

	The vehicle control apparatus of claim 1, wherein the monitor determines whether the first electronic controller is out of order based on the first sensing information and the first vehicle control command. (Takahashi col. 11 lines 3-28 wherein if one of the ECUs is acting abnormally, the other will take over, see also col. 12 lines 14-33).

	Regarding claim 9 Takahashi in view of Sakamoto discloses all of the limitations of claim 1 and further discloses:

	The vehicle control apparatus of claim 1, further comprising a vehicle controller configured to control a vehicle based on the first vehicle control command, wherein, if the first electronic controller is out of order, the vehicle controller stops the first electronic controller from controlling the vehicle and controls the vehicle based on the second vehicle control command.  (Takahashi col. 11 lines 3-28 wherein if one of the ECUs is acting abnormally, the other will take over, further in the other controller will turn off and stop sending commands).

	Regarding claim 10 Takahashi disclose:

	A vehicle control method based on a redundant architecture, (Takahashi fig. 1 elements 21 and 22)  the vehicle control method comprising: receiving first sensing information from a vehicle sensor; (Takahashi col. 5 lines 51-67 wherein the rotation angle sensors are connected to the ECUs) generating, through a first electronic controller, a first vehicle control command based on the first sensing information; (Takahashi fig. 1 element 21 fig. 5 col. 6 lines 13-34 wherein the angle sensor is set to inform a first ECU for controlling) monitoring, by a monitor, whether the first electronic controller is out of order; (Takahashi col. 11 lines 3-28 wherein both the first and second ECU have a watchdog function to monitor for abnormalities) and generating, through a second electronic controller, a second vehicle control command based on the first sensing information if the first electronic controller is out of order, (Takahashi col. 11 lines 3-28 wherein if one of the ECUs is acting abnormally, the other will take over) controlling, by a controller, a vehicle based on the first vehicle control command; (Takahashi fig. 1 element 21 fig. 5 col. 6 lines 13-34 wherein the angle sensor is set to inform a first ECU for controlling) and controlling, by the vehicle based on the second vehicle control command if the first electronic controller is out of order, (Takahashi col. 11 lines 3-28 wherein if one of the ECUs is acting abnormally, the other will take over) wherein the generating of the second vehicle control command generates the second vehicle control command using a combination of the first sensing information (Takahashi col. 5 lines 51-64 wherein the rotation angle sensors are  and second sensing information that is different from the first sensing information… (Takahashi col. 3 lines 64-67 wherein the ECUs also use information from individual steering sensors sensors)

	Takahashi does not appear to disclose:

	and wherein the monitor is included in the first electronic controller, and the controller is included in the second electronic controller. 

	However, in the same field of endeavor of vehicle controls Sakamoto discloses:

	“wherein the monitor is included in the first electronic controller, and the controller is included in the second electronic controller.” (Sakamoto fig. 2 [0048-0049] [0030] wherein the first ECU contains a monitor detecting abnormalities in the controller, and additional i.e. second or more electronic controllers control the operation of the vehicle).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the separate control schemes of Sakamoto with the redundant control of Takahashi because one of ordinary skill would have been motivated to make this modification in order to operate the vehicle in the case where a control unit fails and another unit needs to take over if there is concern for the safe operation of the vehicle (Sakamoto [0032]).

	Claims 2-4, 6, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Sakamoto as applied to claims 1 and 10 above, further in view of Ditty et al. (US Pre-Granted Publication No. US 2019/0258251 A1 hereinafter “Ditty”).

	Regarding claim 2 Takahashi in view of Sakamoto discloses all of the limitations of claim 1 but does not appear to disclose:

	wherein the second electronic controller generates the second vehicle control command using an algorithm different from an algorithm for the first electronic controller.

	However, in the same field of endeavor of vehicle controls Ditty discloses:

	“wherein the second electronic controller generates the second vehicle control command using an algorithm different from an algorithm for the first electronic controller.” (Ditty [0264] wherein the controllers accomplish the same redundant task through using different algorithms i.e. the same function is completed but through different processes).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the differing algorithms of Ditty with the redundant control of Takahashi because one of ordinary skill would have been motivated to make this modification in order to allow for differences in the processing of the sensor information in order to allow for additional redundancies in controlling the final step while having a higher accuracy in ensuring the correct result is achieved by reaching the conclusion in slightly different manner (Ditty [0264]). 

	Regarding claim 3 Takahashi in view of Sakamoto and Ditty discloses all of the limitations of claim 2 and further discloses:

	The vehicle control apparatus of claim 2, wherein the second electronic controller generates the second vehicle control command using the first sensing information or a combination of the first sensing information and third sensing information used (Takahashi col. 5 lines 51-64 col. 19 lines 16-53 wherein the rotation angle sensors are shared between controllers) in the algorithm for the first electronic controller. (Takahashi col. 7 lines 14-27 wherein the controllers take information from sensors and torque commands to control the vehicle).

	Additionally and as an alternative, Takahashi does not appear to disclose: 

	in the algorithm for the first electronic controller. 

	However, in the same field of endeavor of vehicle controls Ditty discloses:

	“in the algorithm for the first electronic controller.” (Ditty [0264] wherein the controllers accomplish the same redundant task through using different algorithms i.e. the same function is completed but through different processes).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the algorithms of Ditty with the redundant control of Takahashi because one 

	Regarding claim 4 Takahashi in view of Sakamoto and Ditty discloses all of the limitations of claim 2 and further discloses:

	The vehicle control apparatus of claim 2, wherein the second electronic controller generates, based on the first sensing information, the second vehicle control command to be used for controlling (Takahashi col. 11 lines 3-28 wherein if one of the ECUs is acting abnormally, the other will take over) along with the first vehicle control command, and the controller stops the first electronic controller from controlling the vehicle and controls the vehicle based on the second vehicle command if the first electronic controller is out of order.  (Takahashi col. 11 lines 3-28 wherein if one of the ECUs is acting abnormally, the other will take over).

	Regarding claim 6 Takahashi in view of Sakamoto and Ditty discloses all of the limitations of claim 5 and further discloses:

	The vehicle control apparatus of claim 5, wherein the at least one of the first vehicle control command includes an emergency control of the vehicle. (Takahashi col. 11 lines 3-28 wherein if one of the ECUs is acting abnormally, the other will take over, wherein the examiner 

	Additionally and as an alternative, Takahashi does not appear to disclose:

	wherein the at least one of the first vehicle control command includes an emergency control of the vehicle.

	However, in the same field of endeavor of vehicle controls Ditty discloses:

	“wherein the at least one of the first vehicle control command includes an emergency control of the vehicle.” (Ditty [0121] wherein the controls can be used in emergency situations).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the emergency command of Ditty with the redundant control of Takahashi because one of ordinary skill would have been motivated to make this modification in order to allow for a safety system that only operates when the emergency is presently occurring and not under undesirable conditions (Ditty [0225]).

	Regarding claim 11 Takahashi in view of Sakamoto discloses all of the limitations of claim 10 but does not appear to disclose:

wherein the generating of the second vehicle control command generates the second vehicle control command using an algorithm different from an algorithm used for generating the first vehicle control command.  

	However, in the same field of endeavor of vehicle controls Ditty discloses:

	“wherein the generating of the second vehicle control command generates the second vehicle control command using an algorithm different from an algorithm used for generating the first vehicle control command.” (Ditty [0264] wherein the controllers accomplish the same redundant task through using different algorithms i.e. the same function is completed but through different processes).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the differing algorithms of Ditty with the redundant control of Takahashi because one of ordinary skill would have been motivated to make this modification in order to allow for differences in the processing of the sensor information in order to allow for additional redundancies in controlling the final step while having a higher accuracy in ensuring the correct result is achieved by reaching the conclusion in slightly different manner (Ditty [0264]). 

	Regarding claim 12 Takahashi in view of Sakamoto and Ditty discloses all of the limitations of claim 11 and further discloses:

The vehicle control method of claim 11, wherein the generating of the second vehicle control command generates the second vehicle control command using the first sensing information or a combination of the first sensing information and third sensing information (Takahashi col. 5 lines 51-64 col. 19 lines 16-53 wherein the rotation angle sensors are shared between controllers) … 

	Takahashi does not appear to disclose: 

	in the algorithm for the first electronic controller. 

	However, in the same field of endeavor of vehicle controls Ditty discloses:

	“in the algorithm for the first electronic controller.” (Ditty [0264] wherein the controllers accomplish the same redundant task through using different algorithms i.e. the same function is completed but through different processes).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the algorithms of Ditty with the redundant control of Takahashi because one of ordinary skill would have been motivated to make this modification in order to allow for differences in the processing of the sensor information in order to allow for additional redundancies in controlling the final step while having a higher accuracy in ensuring the correct result is achieved by reaching the conclusion in slightly different manner (Ditty [0264]).

Claims 8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Sakamoto as applied to claims 1 and 10 above, further in view of Asaka (US Patent No. US 10/850,769 B2 hereinafter “Asaka”).

	Regarding claim 8 Takahashi in view of Sakamoto discloses all of the limitations of claim 7 but does not appear to further disclose:

	wherein the monitor determines whether the first electronic controller is out of order by comparing at least one of a torque sensor signal as the first sensing information or a target torque signal as the first vehicle control command with a pre-stored torque pattern.  

	However, in the same field of endeavor of vehicle controls Asaka discloses:

	“wherein the monitor determines whether the first electronic controller is out of order by comparing at least one of a torque sensor signal as the first sensing information or a target torque signal as the first vehicle control command with a pre-stored torque pattern.” (Asaka col. 23-24 lines 60-29, col. 12-13 lines 64-28 wherein the abnormality sensing determines the abnormality between the difference in a steering torque and the estimated torque against a threshold value i.e. a steering torque and a target torque is compared and the difference is compared with a pre-stored value i.e. threshold).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the torque information of Asaka with the redundant control of Takahashi 

	Regarding claim 15 Takahashi discloses all of the limitations of claim 10 but does not appear to disclose:

	wherein the monitoring determines whether the first electronic controller is out of order by comparing a torque sensor DB1/ 122046251.15Application No. 16/267,674 signal as the first sensing information and a target torque signal as the first vehicle control command with a pre-stored torque pattern.  

	However, in the same field of endeavor of vehicle controls Asaka discloses:

	“wherein the monitoring determines whether the first electronic controller is out of order by comparing a torque sensor DB1/ 122046251.15Application No. 16/267,674 signal as the first sensing information and a target torque signal as the first vehicle control command with a pre-stored torque pattern.” (Asaka col. 23-24 lines 60-29, col. 12-13 lines 64-28 wherein the abnormality sensing determines the abnormality between the difference in a steering torque and the estimated torque against a threshold value i.e. a steering torque and a target torque is compared and the difference is compared with a pre-stored value i.e. threshold).



	Regarding claim 16 Takahashi discloses:

	A vehicle control apparatus having a redundant architecture, the vehicle control apparatus comprising: (Takahashi fig. 1 elements 21 and 22) a receiver configured to receive first sensing information from a vehicle sensor; (Takahashi col. 5 lines 51-67 wherein the rotation angle sensors are connected to the ECUs) a first electronic controller configured to generate a first vehicle control command based on the first sensing information; (Takahashi fig. 1 element 21 fig. 5 col. 6 lines 13-34 wherein the angle sensor is set to inform a first ECU for controlling) a monitor configured to monitor whether the first electronic controller is out of order; (Takahashi col. 11 lines 3-28 wherein both the first and second ECU have a watchdog function to monitor for abnormalities) and a second electronic controller configured to generate a second vehicle control command based on the first sensing information if the first electronic controller is out of order, (Takahashi col. 11 lines 3-28 wherein if one of the ECUs is acting abnormally, the other will take over) wherein the monitor determines whether the first electronic controller is out of order based on the first sensing information and the first vehicle control command, (Takahashi …

	Additionally and as an alternative Takahashi does not appear to disclose:

	and a controller configured to control the vehicle using the first vehicle control command generated by the first electronic controller and the second vehicle control command generated by the second electronic controller, 

	However, in the same field of endeavor of vehicle controls Sakamoto discloses:

	“and a controller configured to control the vehicle using the first vehicle control command generated by the first electronic controller and the second vehicle control command generated by the second electronic controller,” (Sakamoto [0032] wherein the first control unit runs the autonomous control of the vehicle and the second control unit runs the transmission of the autonomous vehicle, including running as a backup in case the first controller fails) 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the separate control schemes of Sakamoto with the redundant control of Takahashi because one of ordinary skill would have been motivated to make this modification in order to operate the vehicle in the case where a control unit fails and another unit needs to take over if there is concern for the safe operation of the vehicle (Sakamoto [0032]).



	and wherein the monitor determines whether the first electronic controller is out of order by comparing at least one of a torque sensor signal as the first sensing information or a target torque signal as the first vehicle control command with a pre-stored torque pattern wherein the monitor is included in the first electronic controller, and the controller is included in the second electronic controller

	However, in the same field of endeavor of vehicle controls Sakamoto discloses:

	“wherein the monitor is included in the first electronic controller, and the controller is included in the second electronic controller.” (Sakamoto fig. 2 [0048-0049] [0030] wherein the first ECU contains a monitor detecting abnormalities in the controller, and additional i.e. second or more electronic controllers control the operation of the vehicle).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the separate control schemes of Sakamoto with the redundant control of Takahashi because one of ordinary skill would have been motivated to make this modification in order to operate the vehicle in the case where a control unit fails and another unit needs to take over if there is concern for the safe operation of the vehicle (Sakamoto [0032]).

	Takahashi in view of Sakamoto still does not appear to disclose:

and wherein the monitor determines whether the first electronic controller is out of order by comparing at least one of a torque sensor signal as the first sensing information or a target torque signal as the first vehicle control command with a pre-stored torque pattern

	However, in the same field of endeavor of vehicle controls Asaka discloses:

	“and wherein the monitor determines whether the first electronic controller is out of order by comparing at least one of a torque sensor signal as the first sensing information or a target torque signal as the first vehicle control command with a pre-stored torque pattern” (Asaka col. 23-24 lines 60-29, col. 12-13 lines 64-28 wherein the abnormality sensing determines the abnormality between the difference in a steering torque and the estimated torque against a threshold value i.e. a steering torque and a target torque is compared and the difference is compared with a pre-stored value i.e. threshold).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the torque information of Asaka with the redundant control of Takahashi because one of ordinary skill would have been motivated to make this modification in order to determine abnormalities based on a torque sensor instead of an angle and improve the steering characteristics based on other sensed information (Asaka col. 2 lines 16-44 col. 23-24 lines 60-29, col. 12-13 lines 64-28).

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Sakamoto as applied to claim 10 above, and further in view of Asaka and Ditty.

	Regarding claim 14 Takahashi in view of Sakamoto discloses all of the limitations of claim 10 but does not appear to disclose:

	wherein the monitoring determines whether the first electronic controller is out of order by comparing the first sensing information and the first vehicle control command with a pre-stored pattern, and the generating of the second vehicle control command generates the second vehicle control command using an algorithm different from an algorithm for the first electronic controller.

	However, in the same field of endeavor of vehicle controls Asaka discloses:

	“wherein the monitoring determines whether the first electronic controller is out of order by comparing the first sensing information and the first vehicle control command with a pre-stored pattern,” (Asaka col. 23-24 lines 60-29, col. 12-13 lines 64-28 wherein the abnormality sensing determines the abnormality between the difference in a steering torque and the estimated torque against a threshold value i.e. a steering torque and a target torque is compared and the difference is compared with a pre-stored value i.e. threshold)
	
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the stored pattern information of Asaka with the redundant control of Takahashi because one of ordinary skill would have been motivated to make this modification in order to determine abnormalities based on a torque sensor instead of an angle and improve the 

	Additionally, Takahashi in view of Sakamoto and Asaka do not appear to disclose:

	and the generating of the second vehicle control command generates the second vehicle control command using an algorithm different from an algorithm for the first electronic controller.

	However, in the same field of endeavor of vehicle controls Asaka discloses:

	“and the generating of the second vehicle control command generates the second vehicle control command using an algorithm different from an algorithm for the first electronic controller.” (Ditty [0264] wherein the controllers accomplish the same redundant task through using different algorithms i.e. the same function is completed but through different processes).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the algorithms of Ditty with the redundant control of Takahashi because one of ordinary skill would have been motivated to make this modification in order to allow for differences in the processing of the sensor information in order to allow for additional redundancies in controlling the final step while having a higher accuracy in ensuring the correct result is achieved by reaching the conclusion in slightly different manner (Ditty [0264]).

Claim 13 is cancelled and therefore not examined on its merits. 

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180113476 A1 discloses a V2V communication system for controlling multiple controllers  
US 20210163026 A1 discloses a control system with multiple control devices that are capable of taking information and sending it to a redundant controller for vehicle operation 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664